COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 ELIA PETTIT, FORMERLY KNOWN                                    No. 08-14-00241-CV
 AS ELIA RICH,                                  §
                                                                    Appeal from
                        Appellant,              §
                                                                327th District Court
 v.                                             §
                                                              of El Paso County, Texas
 BARBARA MAXWELL, FORMERLY                      §
 KNOWN AS BARBARA PETTIT,                                     (TC # 2011-DCV05317)
                                                §
                        Appellee.
                                                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

summary judgment. We therefore reverse the judgment of the court below and remand the cause

for further proceedings, in accordance with this Court=s opinion. We further order that Appellant

recover from Appellee all costs of this appeal, for which let execution issue, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.